Pekkins, J.
Suit by Tipton against Boone to recover a tract of land. Becovery below. The land, forty acres, worth about $250, was owned by one Piohens. He devised it to one Wonsetter on the condition subsequent, that Wonsetter should support Hannah Brown during her life.
Wonsetter commenced furnishing Hannah her support. While being so supported, Hannah married one Mann, left Wonsetter, “and refused to receive his aid.” There is no evidence that Wonsetter ever refused to provide for Hannah. Hannah, claiming ■ to be the heir of Piohens, and further, that the condition lor her support was broken, sold and conveyed the land to Tipton. Wonsetter had before conveyed to Boone. . • -
A. J. Boone, for appellant.
J. E. McDonald and A. L. Boache, for appellee.
Supposing Hannah to be the heir of Pickens, still it would seem that she could not convey, in this case, till after entry upon the land for condition broken. 'See the cases cited in Leach v. Leach, 10 Ind. 271, and in Strong v. Clem, 12 id. 37. But passing by this point, it is clear that the evidence makes no case for Tipton. Hannah waived performance of the condition. This branch of the case is covered Petro v. Cassiday, 13 Ind. 289.

Per Curiam.

The judgment is reversed, with costs. Cause remanded for further proceedings.